518 F.2d 553
Tom E. ELLIS and Robert D. Love, Plaintiffs-Appellants,v.Frank M. DYSON, Individually and in his capacity as Chief ofPolice of the City of Dallas, Texas, et al., etc.,Defendants-Appellees.
No. 73-1190.
United States Court of Appeals,Fifth Circuit.
July 17, 1975.

Appeal from the United States District Court for the Northern District of Texas, 358 F.Supp. 262.
Before BELL, GODBOLD and INGRAHAM, Circuit Judges.

BY THE COURT:

1
Pursuant to the order of the Supreme Court of the United States dated May 19, 1975, --- U.S. ---, 95 S.Ct. 1691, 44 L.Ed.2d 274, reversing the judgment of this Court, 475 F.2d 1402, the cause is hereby remanded to the United States District Court for the Northern District of Texas for further proceedings in conformity with the opinion of the Supreme Court.